385 U.S. 537 (1967)
SHORT ET AL.
v.
NESS PRODUCE CO.
No. 779.
Supreme Court of United States.
Decided January 16, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON.
Robert Y. Thornton, Attorney General of Oregon, and Harold E. Burke and Don Parker, Assistant Attorneys General, for appellants.
J. Bradley Colburn and Theodore B. Jensen for appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE HARLAN are of the opinion that probable jurisdiction should be noted and the case set for oral argument.